DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging unit” and “movable unit” in claims 1-12; “drive unit” in claim 5; and “detection unit” in claims 6-9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the s4ubject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites: “…wherein the storage unit stores information for one imaging unit of the pair of imaging units and does not store information for the other imaging unit.” However, parent claim 3 recites “…a storage unit for storing information corresponding to each of the plurality of imaging units.” The requirement in claim 4 that the storage unit does not store information for “the other imaging unit” contradicts the requirement of claim 3 of a storage unit for storing information corresponding to “each of the plurality of imaging units.” Thus claim 4 is rejected as indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsson (US 2017/0023492 A1).
Claim 1, Olsson teaches an imaging apparatus (inspection system 100; paragraph 0105 and Fig. 1A), comprising:
an imaging unit configured to acquire an image (images provided from image sensor 112; paragraph 0110);
a movable unit (camera control unit CCU; paragraph 0076) configured to change a direction of the imaging unit through rotation thereof around a predetermined axis (camera control unit CCU for “controlling operation of a camera head, such as positioning, rotation, translation…;” paragraph 0076. Rotation around a predetermined axis is inherent in the rotating camera head of Olsson: see also discussion of rotation angle in paragraph 0122);
at least one processor or circuit (image processing module 116; paragraph 0122) configured to function as a correction processing unit configured to perform correction processing of correcting of the image caused by rotation of the movable unit (sub-image 330 is generated from source image 310 to account for rotation of the camera head; paragraph 0122-0124) on the basis on the information on a relationship between a rotation angle around the axis and a rotation angle of an image acquired by the imaging unit (source image 310 may be rotated at an angle Θ, and a sub-image 330 is generated to correct the orientation; paragraph 0122-0125 and Figs. 3-4).



Claim 3, Olsson further teaches a plurality of imaging units (multiple image sensors; paragraph 0112, 0115), a storage unit for storing information corresponding to each of the plurality of imaging units (data collection element 180 may be made up of multiple instances of data collection modules 170 for multiple data sets from multiple image sensors; paragraph 0115. Data collection modules 170 inherently comprise a storage for storing data generated by the data collection, see also memory arrays of paragraph 0117).

Claim 6, Olsson further teaches a detection unit (orientation module 114; paragraph 0122) configured to perform a predetermined detection operation on the basis of the image (image orientation information may be provided from orientation module 114 regarding rotational angle Θ of image; paragraph 0122, 0124).

Claim 7, Olsson further teaches wherein the correction processing unit performs the correction processing on the image supplied to the detection unit (image processing module 116 generates an orientation adjusted output image 330 from orientation sensed by orientation module 114; paragraph 0110, 0124 ).



Claim 9, Olsson further teaches wherein the correction processing unit performs switching concerning whether to perform correction in the correction processing unit in accordance with a type of detection function in the detection unit (condition of the image sensor is sensed, condition may be a motion condition such as a speed threshold or rotation of image sensor, see stage 1640 of paragraph 0199. Subsets of the field of view are generated based on condition of stage 1640, see paragraph 0192 and stage 1650 of Fig. 16. Subsets of the field of view may be orientation-adjusted, see Figs. 3 and 4 and paragraphs 0122-0127).

Claim 10, Olsson further teaches a plurality of imaging units (multiple image sensors processed together in a single camera head; paragraph 0115 and Fig. 1C), wherein the correction processing unit can perform switching concerning whether to perform correction on each image acquired from each of the imaging units (data processing master 140 may control data processing slaves 140 to adjust each output image; paragraph 0115).

Claim 11 is analyzed and rejected as a method claim for performing the steps of the function of the apparatus of claim 1. 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson in view of Hoeg (US 2011/0175991 A1).

Claim 5, Olsson teaches the imaging apparatus according to claim 1, and further teaches:
a storage unit (sensors generate orientation and/or positional data, the data is inherently stored for further processing; see paragraph 0127) for storing information on a relationship between a rotation angle around the axis and a rotation angle of an image acquired by the imaging unit based on an arrangement relationship between the imaging unit and the axis (rotational angle theta is sensed from orientation module 114, see paragraph 0110 and stage 420 of Fig. 4 and paragraph 0127); and
wherein the correction processing unit acquires a rotation angle of the image from the storage unit (rotational angle is known from orientation module 114; paragraph 0124. The data is inherently stored in at least a temporary storage) in accordance with a rotation angle around the 
Olsson is silent regarding a drive unit configured to cause the movable unit to rotate around the axis.
Hoeg teaches an imaging apparatus (see Fig. 2) comprising an imaging unit (camera head 12; paragraph 0037); a movable unit to change a direction of the imaging unit through rotation thereof around a predetermined axis (rotatable optical element housing 50; paragraph 0038); and a drive unit configured to cause the movable unit to rotate around the axis (actuator 52 rotates the optical element housing 50; paragraph 0038).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Hoeg with that of Olsson in order to provide an accurate system for orienting images from scopes having an off-axis view vector (see paragraph 0010 of Hoeg). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/            Primary Examiner, Art Unit 2696